DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-21 filed 11/18/2019 are the current claims hereby under examination. 

Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  
In claims 3 and 13, please change “each of the second COP value” to read “each of the second COP values”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 5 and 15 recite the limitation "correspond to the same positions."  There is insufficient antecedent basis for “the same positions” in the claim. It is unclear what the weight values are required to be within a predetermined range.  For the purpose of examination, the same position will be interpreted as a same position.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. 
The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claims 1 and 21 are machine claims and Claim 11 is a process claim (Yes at Step 1) and they are all directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claims recite:
deciding a candidate weight set
calculating a plurality of first center of pressure (COP) values, wherein each of the first COP values is calculated according to the first position set, one of the first pressure value sets, and the candidate weight set
calculating a plurality of second COP values, wherein each of the second COP values is calculated according to the second position set and one of the second pressure value sets
calculating an accumulated difference corresponding to the candidate weight set according to the first COP values and the second COP values
determine a designated weight set from the candidate weight sets according to the accumulated differences
which are directed to a judicial exception Abstract Ideas for encompassing mental processes. The human mind, with the aid of a pencil and paper, is reasonably abled to perform the steps described above through simple decisions, mathematical calculations, and determinations. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible.
Claim 1 does recite additional elements not directed to the judicial exception, the limitations being:
a storage, storing a predetermined number of first pressure value sets corresponding to a first position set of a foot and the predetermined number of second pressure value sets corresponding to a second position set of the foot, wherein a first position quantity of the first position set is smaller than a second position quantity of the second position set
a processor, being electrically connected to the storage and performing the following operations for a plurality of times
The claimed limitations do not implement the judicial exception with a machine that is integral to the claim or any other apparatus. The claim recites generic computer components of a processor, which is merely implementing the mental process steps, and a storage, which merely stores data to be manipulated by the mental process (No at Step 2A Prong Two).
Claim 11 does recite additional elements not directed to the judicial exception, the limitations being:
the electronic computing apparatus storing a predetermined number of first pressure value sets corresponding to a first position set of a foot and the predetermined number of second pressure value sets corresponding to a second position set of the foot, a first position quantity of the first position set being smaller than a second position quantity of the second position set
The claimed limitations do not implement the judicial exception with a machine that is integral to the claim or any other apparatus. The claim recites a generic electronic computing device which merely stores data and implements the mental process steps (No at Step 2A Prong Two).
Claim 21 does recite additional elements not directed to the judicial exception, the limitations being:
the electronic computing apparatus storing a predetermined number of first pressure value sets corresponding to a first position set of a foot and the predetermined number of second pressure value sets corresponding to a second position set of the foot, a first position quantity of the first position set being smaller than a second position quantity of the second position set

Furthermore, the claims do not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed storage and generic electronic computing device, storing the pressure data recites a generic computer component generally linked to the particular field of plantar pressure analysis for performing the insignificant extra-solution activity of data gathering. A storage or generic electronic computing device for storing data and a processor or generic electronic computing device for manipulating said data would be well-understood, routine, and conventional to one having ordinary skill in the art and is common place for a method involving computer analysis of plantar pressure data as shown by Razak (“Foot Plantar Pressure Measurement System: A Review”), a review article on foot pressure monitoring. Razak describes the state of the art in 2012 in section 6 “Recent Trends in Foot Plantar Pressure Measurement.” All of the devices discussed includes an electronic computing device in the form of controllers, microcontrollers, or computers which store and analyze the data.  

Regarding Claims 2 and 12, the claims recite the mental process steps “calculates a third COP value for the user according to the first position set, the third pressure value set, and the designated weight set” being merely performed by the processor and that the storage or electronic computing device is storing additional data. 

Regarding Claims 3 and 14, the claims recite that “wherein each of the first COP values comprises a first x-directional COP value and a first y-directional COP value, and each of the second COP value comprises a second x-directional COP value and a second y-directional COP value” which further 

Regarding Claims 4 and 14, the further claims define the data stored and further defines the outputs of the mental process steps. The human mind is able to determine a specific output for a mental decision and can structure it in any suitable way such as in sets comprising a plurality of values. The claims limit the step of mentally “deciding” a candidate weight set which comprises a plurality of weight values corresponding to a specific position.

Regarding Claims 5 and 15, the claims further define the output of the mental process steps in that the values corresponding to a same position are within a predetermined range. 

Regarding Claims 6 and 16, the claims recite how the “decision” in step (a) is made reciting either of a differential evolution algorithm and a genetic algorithm. The human mind is reasonably abled to perform a simple differential evolution algorithm with the aid of a pencil and paper by starting with a simple set of weight sets, determining the corresponding error for each weight set, and then selecting the set with the smallest error at the end.

Regarding Claims 7 and 17, the claims further generally link the judicial exception to a particular field by defining the data stored. 

Regarding Claims 8 and 18, it is unclear how the claims further define the claims. The claims state that the foot is divided into an upper area, a middle area, and a bottom area which appears to be a mere statement and does not further described the data stored or how the data is processed. 

Regarding Claims 9 and 19, the claims recite the additional elements of a first and second pressure sensor set which are used to sense the first and second pressure value sets. The claims describe generic sensing elements at a high level of generality for performing the insignificant extra-solution activity of data gathering generally linked to the particular field of foot pressure measuring by describing when the data is recorded. 

Regarding Claims 10 and 20, the claims further recite the mental process steps of “calculating a difference value between each of the first COP values and the corresponding second COP value and deriving the accumulated difference by summing up the differences” being merely implemented onto a generic processor of electronic computing device. The claim further generally links the judicial exception to the particular field of plantar pressure measuring by further reciting what data is stored on the generic storage device or electronic computing device. 

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 8 and 18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The claims recite that “the foot is divided into an upper area, a middle area, and a bottom area,” which encompasses the human foot. The claims should be amended to read “wherein the first position set and the second position set are each divided into areas . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 1-5, 7-10-15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (Estimation of Foot Plantar Center of Pressure Trajectories with Low-Cost Instrumented Insoles Using an Individual-Specific Nonlinear Model) in view of Han (Quantification of the path of center of pressure (COP) using an F-scan in-shoe transducer), Jayaraman (US 20170143279 A1), and Farnoosh (Spatially-Continuous Plantar Pressure Reconstruction Using Compressive Sensing).
Regarding Claims 1, 11, and 21, Hu discloses a foot pressure measurement apparatus (Claim 1)(Title, Estimation of Foot Plantar Center of Pressure Trajectories with Low-Cost Instrumented Insoles Using an Individual-Specific Nonlinear Model), a foot pressure measurement method (Claim 11)(Title, Estimation of Foot Plantar Center of Pressure Trajectories with Low-Cost Instrumented Insoles Using an Individual-Specific Nonlinear Model) for use in an electronic computing apparatus (2.1, PC end), and a non-transitory tangible machine-readable medium (Claim 21)(2.1, PC end), storing a computer program comprising a plurality of codes (2.1, MATLAB software), the codes being able to perform a foot pressure measurement method when the computer program is loaded into an electronic computing apparatus (Fig. 1, COP trajectory estimation algorithm programed in MATLAB controls the system to perform the methods described in section 2)
comprising:
a predetermined number (2.3, m is the number of observations in the training data (which related to the time taken in each postural control assessment task)) of first pressure value sets (2.3, FSR sensor outputs) corresponding to a first position set of a foot (See Fig. 2, the first position set includes 12 locations) and 
2.3, m is the number of observations in the training data (which related to the time taken in each postural control assessment task)) number of second pressure value sets (2.3, The reference measurement (i.e., the foot COP trajectories obtained from the F-scan system) in the vector form was as follows: XCOP = (XCOP,1; XCOP,2; …XCOP,m), (5) YCOP = (YCOP,1; YCOP,2; …YCOP,m), (6)) corresponding to a second position set of the foot (the F-scan system has an inherent position set arranged in a grid); and
performing the following operations for a plurality of times (2.3, iterative least square error approach was carried out to determine the model coefficients):
(a) deciding a candidate weight set (2.3, sensor locations (i.e., the coordination of each sensor defined in Figure 2) were only used to set the initial values of the model coefficients. The least square error approximation process would tune the model coefficients to achieve improved COP trajectory estimation capability),
(b) calculating a plurality of first center of pressure (COP) values (2.3, Equation 1 XCOP  and Y-COP), wherein each of the first COP values is calculated according to the first position set (Positions i=1 to 12 in equation 1), one of the first pressure value sets (Forces i=1 to 12 in equation 1), and the candidate weight set (Cix , and Ciy (i = 1, 2, 3…12) are the model coefficients that weight each sensor output (Fi)),
(c) calculating a plurality of second COP values (2.3, The reference measurement (i.e., the foot COP trajectories obtained from the F-scan system)),
(d) calculating a difference corresponding to the candidate weight set according to the first COP values and the second COP values (2.3, The goal of the approximation process is to find C values that can minimize the square error (the calculated ‘difference”) between the reference measurements (the second center of pressure values) calculated using the F-scan system and the model predicted values (the first center of pressure values) calculated using the 12 sensors and the corresponding weight (Ci) for each location), and 
2.3, This process went iteratively until the closed form optimal solution for Cxˆ and Cyˆ were found).
However, Hu does not explicitly disclose a storage or the electronic device, storing the data; a processor, being electrically connected to the storage and performing the method; and wherein a first position quantity of the first position set is smaller than a second position quantity of the second position set; wherein each of the second COP values is calculated according to the second position set and one of the second pressure value sets, and calculating an accumulated difference. Hu suggests that a first position quantity of the first position set (the first position set has 12 sensors) is different than a second position quantity of the second position set (the second position set is defined by the F-scan system but the number of sensors is not explicitly described), and that the data is transmitted to a PC end where a MATLAB script is used for outputting the sensed data in real time (2.1, data were transmitted wirelessly by a Bluetooth module to a PC end, where the GUI was designed by a customized MATLAB script to visualize the pressure output in real time). 
Jayaraman teaches a system for monitoring data ([0002], a method and system for the detection…in the person using a…signal) wherein a storage or electronic computing device ([0029], data-storage 110) stores data for processing ([0029], first set of extracted feature parameters may be stored in the data storage 110 of the device 100 and may be used for further processing) and a processor is electronically connected to the storage ([0029], processor 106 is electronically coupled with the memory 108 and the data-storage 110) and performs data processing ([0029], processor 106 is configured to take the PPG signal as an input from the sensor 104 to generate a pre-processed PPG signal. The processor 106 is further configured to extract a first set of feature parameters from the pre-processed PPG signal using a peak detection technique). One of ordinary skill in the art before the effective filling date of the claimed invention would recognize that applying the known technique of a storing data in a storage and 
Han teaches a method of using the F-scan system to measure center of pressure wherein a position quantity of the second position set is 960 transducers (2.3, In the insole, 960 transducers were regularly distributed at a 0.2 inch interval as a lattice with 21 rows and 60 columns) and wherein each of the second COP values is calculated according to the second position set and one of the second pressure value sets (2.3, The coordinates of Center of Pressure(COP) were calculated by summing the product of the pressures recorded by each transducer with its (x and y) coordinates and dividing the result by the total pressure recorded by all transducers). One of ordinary skill in the art would recognize that applying the F-scan system with 960 sensor positions to the F-scan system disclosed by Hu would require a position quantity of the first positions (the 12 positions disclosed by Hu) to be smaller than the quantity of the second position set using the Fscan system (960 positions as taught by Han). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to calculate a center of pressure for the F-scan as taught by Han in the F-scan system disclosed by Hu to represent the center of pressure as a single point on the sole for easy monitoring. One of ordinary skill in the art would recognize that applying the know technique of calculating a center of pressure based on position and sensed values as taught by Han to the system disclosed by Hu would yield only the predictable result of calculating the center of pressure accurately in a known system. 
Farnoosh teaches an apparatus and method for plantar pressure monitoring (2. Spatially-Continuous Plantar Pressure Reconstruction, plantar pressure monitoring) comprising calculating an accumulated difference (2.3 Dictionary Learning and Reconstruction, UΣV T = SVD(X{t} − ΨXˆ {t})) corresponding to the candidate weight set (Ψ in the equation above) according to the first values (Xˆ{t} in the equation above)  and the second values (X{t} in the equation above). It would have been obvious Farnoosh 2.3). 

Regarding Claims 2 and 12, Farnoosh further teaches a third pressure value set (K sensor readings, P = [p1, p2, . . . , pK]) corresponding to the first position set (Sensors are location at position in basis matrix A as described in 3.5.3 Reconstruction using different sensor sizes, modifying the selection matrix A), the third sensed pressure value set corresponds to a user (3.3 Sensor Location Selection, In our experiments, for each participant’s foot, in each of the four plantar regions, we selected a sensor location that experienced peak values among all training step images and then chose the remaining sensor locations randomly), and calculates a third value for the user (the output of Fig. 1 the third value X and is the reconstructed map) according to the first position set (See matrix A in the Sparse solution equation), the third pressure value set (See P in the sparse solution equation), and the designated weight set (See Ψ in both equations for reconstruction). 
It would have been obvious to one on ordinary skill in the art before the effective filing date of the claimed invention to store these values in a storage or electronic device as described above in respect to the first and second sets as taught by Jayaraman.

Regarding Claims 3 and 13, Hu further discloses wherein each of the first COP values comprises a first x-directional COP value (Equation 1) and a first y-directional COP value (Equation 2), and each of the second COP value comprises a second x-directional COP value (Equation 5)  and a second y-directional COP value (Equation 6).

12 positions in Fig. 2), each of the candidate weight sets comprises a plurality of weight values (Ci^ for i = 1 to 12 ), and the weight values comprised in each of the candidate weight sets correspond to the positions comprised in the first position set one-on-one (Each position i has an associated F and an associated C in equations 1 and 2).

Regarding Claims 5 and 15, Hu further discloses wherein the weight values (Ci^ for i = 1 to 12 for both X and Y) of the candidate weight sets (C^ for both X and Y) that correspond to a same position are within a predetermined range (in each iteration, a Ci^ is produced for each of i = 1 to 12 which within the predetermined range of real numbers).

	Regarding Claims 7 and 17, Hu further discloses wherein the first position quantity is not smaller than three (12 in Fig. 2).

Regarding Claims 8 and 18, Hu further discloses wherein the foot is divided into an upper area (Fig. 2, Sensors 1-4), a middle area (Fig. 2, Sensors 5-8), and a bottom area (Fig. 2, Sensors 9-12).

Regarding Claims 9 and 19, Hu further discloses wherein the predetermined number of first pressure value sets are sensed by a first pressure sensor set when a foot exercises according to a predetermined sequence of activity patterns, and the predetermined number of second pressure value sets are sensed by a second pressure sensor set when the foot exercises according to the predetermined sequence of activity patterns (2.2, Participants were asked to wear the shoes with the instrumented insoles. Both the lower-shank mounted block of the instrumented insoles (the first pressure sensing set) and the signal box of the F-scan system (the second pressures sensing set) were attached to the lower shank (Figure 4). Then, participants were instructed to perform a variety of postural control assessment tasks including (1) quiet standing with open eyes, (2) quiet standing with closed eyes, (3) standing up from a chair with armrests (wooden chair, seat height 435 mm, armrests height 250 mm), (4) sitting down to a chair with armrests, (5) standing up from a chair without armrests (wooden chair, seat height 435 mm), and (6) sitting down to a chair without armrests).

Regarding Claims 10 and 20, Hu further discloses wherein the predetermined number of first pressure value sets correspond to the predetermined number of second pressure value sets one-on-one (2.2, The activation of the F-Scan system and our proposed instrumented insoles is initiated with the application of external pressure. Thus, these two insole systems were synchronized by manually applying external pressure onto them at the same time. The sampling frequency was set at 50 Hz), the first COP values correspond to the second COP values one-on-one (the equation for EC for both x and y includes one COP for the F-scan (XCOP-) and one COP for the predictor data which is the sample data F), and
Farnoosh further teaches calculating a difference value between each of first COP values and the corresponding second COP value and deriving the accumulated difference by summing up the differences (2.3, UΣVT = SVD(X{t} − ΨXˆ {t}). X{t} is the second COP data as it is derived from the high resolution pressure mat and the X^ is the first COP data as it is derived from the pressure data at the sensor locations based on the selection matrix A and the values are summed “Σ”). It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to modify the optimization process disclosed by Hu to include deriving the accumulated difference as taught by Farnoosh to refine an initial dictionary to better fit the data with respect to a desired sparsity level (Farnoosh 2.3).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (Estimation of Foot Plantar Center of Pressure Trajectories with Low-Cost Instrumented Insoles Using an Individual-Specific Nonlinear Model), Han (Quantification of the path of center of pressure (COP) using an F-scan in-shoe transducer), Jayaraman (US 20170143279 A1), and Farnoosh (Spatially-Continuous Plantar Pressure Reconstruction Using Compressive Sensing) as applied to claims 1 and 11 above, and further in view of Mann (US 20190133495 A1).
Regarding Claims 6 and 16, modified Hu teaches the foot pressure measurement apparatus and method of Claims 1 and 11.
However, Hu does not disclose wherein the step (a) the candidate weight set is determined according to one of a differential evolution algorithm and a genetic algorithm. Hu does suggest that the model is nonlinear (Abstract, In this study, a novel individual-specific nonlinear model was proposed). Mann teaches a nonlinear mathematical model for monitoring a patient ([0005], nonlinear mathematical models and a heuristic algorithm to predict and improve training routines) wherein a parameter in an optimization routine ([0069], parameter values that were used during the optimization process) are determined based on a genetic algorithm ([0069], the optimization is performed using genetic algorithms, which are heuristic optimization algorithms based on the idea of natural selection). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optimization routine for the nonlinear model as disclosed by Hu to include a genetic algorithm as taught by Mann to solve the nonlinear problem (Mann [0069]). One of ordinary skill in the art would recognize that applying the known technique of a genetic algorithm as taught by Mann to the system disclosed by Hu would yield only the predictable result of optimizing the nonlinear system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791